   Case 1:19-cv-00098-JRH-BKE Document 32 Filed 07/01/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION


                                              ★
AUDREY NELSON,
                                              ★


                                              ★
        Plaintiff,
                                              ★


             V.                               *                    CV 119-098
                                              ■k


                                              *
REGIONS BANK,       INC. ,

        Defendant.                            *



                                        ORDER




        Before    the    Court     is   the        Parties'   stipulation    of    dismissal

with prejudice,           {Doc.    31. )      Plaintiff and Defendant consent to

dismissal;       thus,   dismissal is proper under Federal Rule of Civil

Procedure        41(a) (1) (A) (ii) .               IT   IS   THEREFORE     ORDERED     that

Plaintiff's       claims     are   DISMISSED WITH             PREJUDICE.     The   Clerk   is

directed to close this case.                  Each party shall bear its own costs

and attorney's fees.


        ORDER ENTERED at Augusta,                   Georgia this      /      day of    July,

2020.




                                                         J. ^AMDAL hall', CHIEF JUDGE
                                                         UNITED   STATES   DISTRICT COURT
                                                         SOUTHERN DISTRICT OF GEORGIA
